             Case 19-12378-KBO          Doc 988-5     Filed 05/11/20      Page 1 of 2




                                 CERTIFICATE OF SERVICE

       I, Carl T. Tullson, hereby certify that on May 11, 2020, I caused the foregoing Patriarch’s

Limited Statement in Further Support of the Debtors’ Sale of Substantially All of The Debtors’

Assets to be served on the parties listed on Exhibit A, attached hereto, by electronic mail.




                                      /s/ Carl T. Tullson
                                      Carl T. Tullson
               Case 19-12378-KBO             Doc 988-5   Filed 05/11/20          Page 2 of 2




                                         EXHIBIT A
Debtors’ Counsel                                         Counsel to the Zohar Term Loan Lenders

Erin R. Fay, Esq.                                        James L. Patton, Jr., Esq.
Daniel N. Brogan, Esq.                                   Robert S. Brady, Esq.
Bayard, P.A.                                             Michael R. Nestor, Esq.
600 N. King Street, Suite 400                            Joseph M. Barry, Esq.
Wilmington, Delaware 19801                               Ryan M. Bartley, Esq.
E-mail: efay@bayardlaw.com                               Young Conaway Stargatt & Taylor, LLP
         dbrogan@bayardlaw.com                           Rodney Square
                                                         1000 North King Street
James H.M. Sprayregen, P.C.                              Wilmington, Delaware 19801
Ryan Blaine Bennett, P.C.                                Email: jpatton@ycst.com
Gregory F. Pesce, Esq.                                           rbrady@ycst.com
Kirkland & Ellis LLP                                             mnestor@ycst.com
Kirkland & Ellis International LLP                               jbarry@ycst.com
300 North LaSalle Street                                         rbartley@ycst.com
Chicago, Illinois 60654
Email: jsprayregen@kirkland.com                          DIP Lenders
        rbennett@kirkland.com
        gregory.pesce@kirkland.com                       Brian J. Lohan, Esq.
                                                         ARNOLD & PORTER KAYE SCHOLER LLP
Christopher Marcus, P.C.                                 70 West Madison Street Suite 4200
Kirkland & Ellis LLP                                     Chicago, IL 60602-4231
Kirkland & Ellis International LLP                       Email: brian.lohan@arnoldporter.com
601 Lexington Avenue
New York, New York 10022                                 Jeffrey A. Fuisz, Esq.
Email: cmarcus@kirkland.com                              ARNOLD & PORTER KAYE SCHOLER LLP
                                                         250 West 55th Street
Official Committee of Unsecured Creditors                New York, New York 10019-9710
                                                         Email: jeffrey.fuisz@arnoldporter.com
Jennifer R. Hoover, Esq.
Kevin M. Capuzzi, Esq.                                   Matthew P. Ward , Esq.
Benesch, Friedlander, Coplan & Aronoff LLP               Morgan L. Patterson, Esq.
222 Delaware Avenue, Suite 801                           WOMBLE BOND DICKINSON (US) LLP
Wilmington, DE 19801                                     1313 N. Market Street, Suite 1200
E-mail: jhoover@beneschlaw.com                           Wilmington, DE 19801
         kcapuzzi@beneschlaw.com                         Email: matthew.ward@wbd-us.com
                                                                 morgan.patterson@wbd-us.com
Oscar N. Pinkas, Esq.
Lauren Macksoud, Esq.                                    United States Trustee
Dentons US LLP
1221 Avenue of the Americas                              Juliet Sarkessian, Esq
New York, NY 10020                                       Office of the United States Trustee
Email: oscar.pinkas@dentons.com                          J. Caleb Boggs Federal Building
        lauren.macksoud@dentons.com                      844 King Street, Suite 2207, Lockbox 35
                                                         Wilmington, DE 19801
                                                         Email: juliet.m.sarkessian@usdoj.gov
